 

  

AE) lQSl'A (Rev.' 412‘/11- EDCA [Fresno]) Order Setting Conditions ofRelease Page l of 3

 

UNITED STATES DISTRICT CoURT § " “

forthe !;-¢. MAR 14 2019
Eastern District of California ¢ngR_U-,S_D,ST ,C_T :OURT

  
 
   
 

EASTERN mem LlFoHNrA

UNITED STATES OF AMERICA,

v.
Case No_ l: l 9-CR-00023-DAD-BAM

\_/`_/`_/\_/

ANDREW DAVID GONZALEZ,

 

ORDER SE'I`TING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(l) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection cfa DNA sample if it is authorized by 42 U.S.C. § 14I3Sa.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: U.S. DISTRICT COURT, 2500 TULARE STREET, FRESNO CA
P!ace

 

 

On MAY 13, 2019 AT 1100 P,M. BEFORE MAGISTRATE JUDGE BARBARA A. MCAULII$FE
Date and T£me

 

lf blank, defendant will be notified of next appearance

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

A‘o 1993 (Rev. 09/03- soon [Fresno]) Addirional conditions of Releas¢ (General) Page- of Pages

GONZALEZ, Andrew
Doc. No. 1:19-MJ-00021»SKO
ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FUR'I`HER ORDERED that the release of the defendant is subject to the conditions marked below:

El (6) The defendant is placed in the custody of:
Name of person or organization
who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of

release or disappears

SIGNED:

 

CUSTODIAN
The defendant must:

(a) report on a regular basis to the following agency:

Pretrial Services and comply with their rules and regulations;

(b) cooperate in the collection of a DNA sample;

(c) report in person to the Pretrial Services Agency on the first working day following your release from
custody;

(d) restrict your travel to Eastem District of Califomia unless otherwise approved in advance by PSO;

(e) report any contact with law enforcement to your PSO within 24 hours;

(i) participate in the substance abuse treatment program at Teen Challenge inpatient facility, and comply
with the rules and regulations of the program, as directed by program staff and Pretrial Services; You
must remain in the inpatient facility until released by the PSO; A responsible party approved by
Pretrial Services, shall escort you to all required court hearings and escort you back to the program
upon completion Of the hearing;

lZl (g) not possess, have in your residence, or have access to a tirearm/ammunition, destructive device, or
other dangerous weapon; additionally, you must provide written proof of divestment of all
tirearms/ammunition, currently under your control; --- -- -”" ‘--

(h) submit to drug and/or alcohol testing as approved by the PSO. You must pay all or part of the costs of
the testing services based upon your ability to pay, as determined by the PSO;

lZl (i) refrain from any use of alcohol, or any use of a narcotic drug or other controlled substance
without a prescription by a licensed medical practitioner; and you must notify Pretrial Services
immediately of any prescribed medication{s). However, medical marijuana, prescribed and/or
recommended, may not be used;

|Zl (i) execute a bond or an agreement to forfeit upon failing to appear or failure to abide by any of the
conditions of release, the following sum of money or designated property-: A full equity property bond,
of not less than $70,000, secured by the property owned by Michelle Rodriguez;

|Zl (k) upon successful completion of Teen Challenge, you must participate in a program of medical or
psychiatric treatment including treatment for drug or alcohol dependency, as approved by the PSO;
you must pay all or part of the costs of the counseling services based upon your ability to pay, as
determined by the PSO;

(I) not apply for or obtain a passport or other traveling documents during the pendency of this case;

(m) upon successful completion of Teen Challenge you must reside at an address approved by Pretrial
Services and you must not change your residence or absent yourself from this residence for more than
24 hours without the prior approval of the PSO; and,

|Sl
F\
-~l
w

l§l|§ll`£l Ell§l l§l

l§l|§l

USMS SPECIAL INSTRUCTIONS:

lZl (n) release on bond will be delayed until the posting of the bond and a date and time to be coordinated
between defense counsel and the Courtroom Deputy Clerk, on which date and time you must be
released byjail staff directly to Kevin Mitchel for direct transport to the Teen Challenge program.

r

 

_.¢_.-_..mwmu\¢mmm

.-\ --1-~\\

A‘O 199C (Rev. 09/08- EDCA [Fresno]) Advir:e orp¢naltics \ q m :;Z/ _ l l)age 5 _' 0{__ 5 ,_ Pagr:s l . .l

AnvIcE 0F PENALTI"ES ANI) sANcTIoNs

To THE DEFENDANT: DW\QU€LUO ®H'\ll d 601/iga le 2
vou ARE ADvIsaD or THE FoLLowING PENALTias AND sANcTioNs:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive. '

lt is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(l) an offense punishable by death, life imprisonment, or imprisonment for a tenn of fifteen years or more - you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than tineen years - you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant
l acknowledge that I am the defendant in this case and that l am aware of the conditions of release. I promise to obey all

conditions of release, to appear as directed, and surrender to serve any entence imposed I am aware of the penalties and sanctions
set forth above.

 

Dej&ndant 's Signature

 

Directions to the United States Marshal

( E¢`he defendant is ORDERED released after processing

Dafe.' 3 ' .)L," 161

  
 

   
    

 

 

A'/"-"’
/ ' V Wssrgnm`_
QTANLEY A. BOONE. U. S. MClnghuieJUdga

Prinfed name and title

 

 

DISTRIBUTION: COURT DEFENDANT PRETRIAL SERV[CE U.S. ATTORNEY U.S. MARSHAL

